      Case 4:21-cv-00128-WS-MAF Document 22 Filed 08/23/21 Page 1 of 3



                                                                               Page 1 of 3

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



SOL HOKE,,

      Plaintiff,

v.                                                           4:21cv128–WS/MAF

SHAVONNA MURPHY, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 15) docketed June 14, 2021. The magistrate judge recommends that the

plaintiff's second amended complaint (ECF No. 12) be dismissed for failure to

properly state a claim upon which relief may be granted and for failure to comply

with a court order (ECF No. 13) directing the plaintiff “to file a third amended

complaint if Plaintiff desires to continue with this case.” The plaintiff did not file a

third amended complaint as directed but has filed objections (ECF No. 21) to the

report and recommendation.

      In his objections, the plaintiff asserts that he “was not able to respond [to the
      Case 4:21-cv-00128-WS-MAF Document 22 Filed 08/23/21 Page 2 of 3



                                                                               Page 2 of 3

magistrate judge’s order (ECF No. 13)] because he was transferred to Orlando

Reception Center where he was on COVID-19 lockdown and was restricted to his

cell.” Like the magistrate judge, the undersigned finds that the plaintiff’s second

amended complaint fails to properly state a claim against Defendants Shavonna

Murphy and Dr. Josefina Baluga. In addition, the plaintiff sues the three remaining

defendants (Murphy, Baluga, and Dr. Weaver-Mitchell) for money damages in

their official capacities only. In such capacity, the defendants are immune from

money-damage claims under the Eleventh Amendment. Nonetheless, because the

plaintiff asserts that he was prevented from responding to the magistrate judge’s

order directing him to file a third amended complaint, the plaintiff shall be given a

final opportunity to file a third amended complaint in compliance with the

magistrate judge’s order.

      Accordingly, it is ORDERED:

      1. The plaintiff shall have until September 20, 2021, to either (1) file a third

amended complaint in compliance with the magistrate judge’s order (ECF No. 13);

or (2) file a notice of voluntary dismissal.

      2. If the plaintiff fails to file a third amended complaint or a notice of

voluntary dismissal on or before September 20, 2021, the clerk shall refer the file

to the undersigned for entry of an order adopting the magistrate judge’s report and
      Case 4:21-cv-00128-WS-MAF Document 22 Filed 08/23/21 Page 3 of 3



                                                                              Page 3 of 3

recommendation (ECF No. 15) and directing entry of judgment of dismissal.

      3. If the plaintiff files a third amended complaint as directed, the clerk shall

refer the file to the magistrate judge for further proceedings.

      DONE AND ORDERED this              23rd     day of     August      , 2021.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
